Opinion filed April 11, 2013




                                           In The


         Eleventh Court of Appeals
                                          __________

                                   No. 11-13-00062-CR
                                        _________

                            JESUS JOSE MUNIZ, Appellant
                                        V.
                           THE STATE OF TEXAS, Appellee


                           On Appeal from the 358th District Court
                                    Ector County, Texas
                              Trial Court Cause No. D-36,766


                               MEMORANDUM              OPINION
       Jesus Jose Muniz has filed in this court a motion to withdraw his notice of appeal and
dismiss his appeal. Pursuant to TEX. R. APP. P. 42.2, the motion is signed by both Appellant and
his counsel. Additionally, Appellant’s counsel has filed a motion to withdraw.
       The motion to dismiss the appeal is granted. Appellant’s notice of appeal is withdrawn,
and the appeal is dismissed. Counsel’s motion to withdraw is dismissed as moot.


April 11, 2013                                             PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.